                                                                                           FILED
                                                                                  2020 Mar-27 AM 09:03
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

DONALD LEE REAVES,                         )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No: 1:19-cv-1662-CLM-JHE
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

      Donald Reaves is a federal inmate. On February 28, 2020, the magistrate

judge entered a Report and Recommendation that recommending that Reaves’ §2241

habeas petition be dismissed with prejudice for lack of jurisdiction. (Doc. 10).

Reaves filed his objections on March 11. (Doc. 12).

                          Magistrate’s Recommendation

      The Court accepts the finds of fact and recommendations of the magistrate.

Briefly, Reaves was convicted of being a felon in possession of a firearm, a violation

of 18 U.S.C. § 922(g)(1). Reaves argues that his conviction is due to be reversed

thanks to the Supreme Court’s recent decision in Rehaif v. United States, 139 S. Ct.

2191 (2019), that, “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the

Government must prove both that the defendant knew he possessed a firearm and
that he knew he belonged to the relevant category of persons barred from possessing

a firearm.” 139 S. Ct. at 2200.

      The Magistrate recommended that the Court does not have jurisdiction over

Reaves’ §2241 habeas petition because Reaves could raise the same attack against

his conviction in a §2255 motion to vacate. (Doc. 10)

                                  Reaves’ Objections

      Reaves asserts two specific objections to the Report and Recommendation:

(1) the Magistrate Judge did not address the fact that Rehaif announced “a new

retroactive rule of statutory interpretation” and (2) that the Magistrate Judge did not

address the fact that Reaves does not have any other avenue for relief. (Id.).

      Neither of these arguments helps Reaves. Under McCarthan v. Director of

Goodwill Industries-Suncoast, Inc., 851 F.3d 1076, 1093 (11th Cir. 2017) (en banc),

a prisoner may file a second or successive §2241 habeas petition only when a §2255

motion to the sentencing court is unavailable. There is no allegation the sentencing

court was unavailable. Nor would such an allegation be well taken, as the Supreme

Court has said that prisoners can file §2255 motions to claim that a subsequent

change of the law means that the prisoner was convicted and/or sentenced “for an

act that the law does not make criminal. “ Davis v. United States, 417 U.S. 333, 346

(1974).


                                              2
      The court has considered the entire file in this action, together with the report

and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED for lack of

jurisdiction. A separate Order will be entered.

      DONE and ORDERED this 27th day of March, 2020.



                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE




                                             3
